DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant submitted remarks in response to the latest Office action on 5 February 2021.  Therein, Applicant amended claims 1, 3-4, 6-11, 13-14, 16-18 and 20; Applicant cancelled claims 2, 5, 12, 15 and 19.  Claims 21-25 have been added.  The submitted claims have been entered and are considered below.

Response to Arguments
Applicant’s terminal disclaimer filed in response to the provisional rejection based on nonstatutory double patenting has been accepted.    The rejection has been withdrawn. 
For claim 1, Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 have been considered but are not persuasive.  Applicant asserts that the limitation “using the power management system to automatically provide at least one calculated speed along the vehicle route based on the calculated electric power” is not disclosed by the prior art of record.   Examiner does not agree.  
While applicant asserts that the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic, To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.   In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999).   In addition, in considering the disclosure of a reference, it is proper to take into account not    Examiner provides objective evidence and cogent technical reasoning to support that a person of ordinary skill will infer that that Bastian contains the missing descriptive matter to support the conclusion of inherency.   
It is noted that Bastian teaches comparing the actual speed to the speed limit and then “the risk unit 11 receives a corresponding actuating command from the desired quantity being exceeded for a direct intervention into the drive system of the vehicle”.     The “desired quantity being exceeded” is interpreted to read on the claimed calculated speed as determining if a speed has been exceeded requires a calculation yielding a delta difference and easily computed resulting/target speed.   
Thus, as the calculated speed element has been established, it is necessary to determine how the “power” component is taught by the prior art.  It is acknowledged that Bastian does not explicitly disclose a power calculation.  However, based on the elements of a target speed and “direct intervention” to reach said target speed, the system of Bastian must make certain calculations within the vehicle to reach the calculated speed.   In order for a vehicle to control it’s speed, the propulsion unit must produce a force to reach the calculated speed.  
Bastian teaches an internal combustion engine that would produce force to reach the target speed (it must also be considered that Bastian has been modified to include consideration of an electric vehicle as well as a hybrid electric vehicle- see the previous Office action).  Thus, while Bastian is silent, one of ordinary skill in the art would be familiar with combustion of a modern vehicle.   That person of ordinary skill would find it obvious that the force necessary to reach a calculated speed is produced by an internal combustion engine.   The person of ordinary skill knows that this force is produced by a mixture of air and fuel being ignited by an electric spark; and is the “combustion” in the internal combustion engine (of a normally propelled or hybrid powered vehicle).  Further, they are aware that an ECU/computer of the vehicle is responsible for controlling/monitoring the mixture of air and fuel to 
This fundamental reaction is objective evidence that a vehicle controls the force required for reaching a calculated speed by first computing the necessary ratio of air to fuel, electronically controlling the components to dispense the correct amounts of air and fuel, and then igniting the correct ratio.  This process repeats to eventually to produce the power necessary to obtain the calculated speed by “direct intervention”.   The person of ordinary skill in the art would have known that even in a hybrid vehicle, once mechanical power is calculated/obtained from the internal combustion engine, the ECU supplements that mechanical power by calculating additional electric power to reach the calculated speed.      
Additionally, it is important to note that the limitation and its elements at issue are only modified by the phrase “based on”.  This term is interpreted as incredibly broad, so in order for the prior art to be applicable, it only needs to use calculated “power” somewhere in the process of calculating speed.      
As a result of the above reasoning, a person of ordinary skill will infer that a non-hybrid and hybrid vehicle cannot produce power without calculating an air/fuel ratio which is controlled by a computer/ECU/calculating component.  Calculating a speed cannot occur without controlling the resulting mechanical/electric power production/combustion process.  This is an inherent aspect of modern vehicles.    By calculating an air/fuel ratio based on operator request, this is inherently calculating power required to achieve the target speed.  

With reference to the assertions for claims 6 and 16, it is asserted that the limitation “before the vehicle has reached the first segment, the power management system determining a second segment of the multiple route segments, the second segment located further from the vehicle than the first segment” is not disclosed by the prior art of record.  Examiner does not agree.  
Examiner acknowledges that Bastian does not explicitly disclose the limitation above.  However, when considered what one of ordinary skill in the art would find obvious at the time of the invention, the implicit teachings reveal that such a limitation becomes obvious.  
By applicant asserting that Bastian is insufficient for only disclosing computing a single future segment as compared to the claimed computing two future segments is not a persuasive position.   Such a difference is considered obvious to one of ordinary skill in the art due to the element duplication principle.  There is no reason why one of ordinary skill in the art could not compute risk for two segments each time it encounters a new segment based on the current speed of the current segment.   There is no increased difficulty in computing two segments as opposed to a single segment with the current speed (there is only a decrease in potential accuracy).  Thus, this interpretation would render the limitation as a whole still disclosed by the prior art of record in that the segments have a length, are computed prior to reaching them and computed while on the route.     The rejection is maintained.  
For claims not mentioned above and depending from claim 1, claim 11 and its dependent claims, Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In the above claims, it cannot be determined with definiteness how a vehicle can travel a route and “while the one or more users are using the vehicle to travel the vehicle route” but yet perform calculations “before the vehicle has reached the first segment”.  A vehicle can travel the route but the route is not yet made up of segments?  What is the starting point for segmentation?  There is no delineation of how or when segmentation occurs in the claim or the claim is contradicting itself.  Clarification/correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 6 and 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787).  
With reference to claim 1, Bastian discloses a method of vehicle operation, comprising: determining information about an external environment of a vehicle (see col. 3:41-53) and information about operational status of the vehicle (see col. 3:59 to col. 4:6 and 5:26-42); determining a vehicle route while one or more users are using the vehicle to travel the vehicle route (see col. 6:17-59); using a 
Regarding the last limitation, Bastian teaches comparing the actual speed to the speed limit and then “the risk unit 11 receives a corresponding actuating command from the desired quantity being exceeded for a direct intervention into the drive system of the vehicle”.     The “desired quantity being exceeded” is interpreted to read on the claimed calculated speed as determining if a speed has been exceeded requires a calculation yielding a delta difference and easily computed resulting/target speed.   
Thus, as the calculated speed element has been established, it is necessary to determine how the “power” component is taught by the prior art.  It is acknowledged that Bastian does not explicitly disclose a power calculation.  However, based on the elements of a target speed and “direct intervention” to reach said target speed, the system of Bastian must make certain calculations within the vehicle to reach the calculated speed.   In order for a vehicle to control it’s speed, the propulsion unit must produce a force to reach the calculated speed.  
Bastian teaches an internal combustion engine that would produce force to reach the target speed (it must also be considered that Bastian has been modified to include consideration of an electric vehicle as well as a hybrid electric vehicle- see the previous Office action).  Thus, while Bastian is silent, one of ordinary skill in the art would be familiar with combustion of a modern vehicle.   That person of ordinary skill would find it obvious that the force necessary to reach a calculated speed is produced by an internal combustion engine.   The person of ordinary skill knows that this force is produced by a mixture of air and fuel being ignited by an electric spark; and is the “combustion” in the internal combustion engine (of a normally propelled or hybrid powered vehicle).  Further, they are aware that an ECU/computer of the vehicle is responsible for controlling/monitoring the mixture of air and fuel to produce the required force to reach the target speed.  Different ratios of fuel to air in each combustion cylinder produces different levels of the required force for obtaining the target speed.   The power is 
This fundamental reaction is objective evidence that a vehicle controls the force required for reaching a calculated speed by first computing the necessary ratio of air to fuel, electronically controlling the components to dispense the correct amounts of air and fuel, and then igniting the correct ratio.  This process repeats to eventually to produce the power necessary to obtain the calculated speed by “direct intervention”.   The person of ordinary skill in the art would have known that even in a hybrid vehicle, once mechanical power is calculated/obtained from the internal combustion engine, the ECU supplements that mechanical power by calculating additional electric power to reach the calculated speed.      
Additionally, it is important to note that the limitation and its elements at issue are only modified by the phrase “based on”.  This term is interpreted as incredibly broad, so in order for the prior art to be applicable, it only needs to use calculated “power” somewhere in the process of calculating speed.      
As a result of the above reasoning, a person of ordinary skill will infer that a non-hybrid and hybrid vehicle cannot produce power without calculating an air/fuel ratio which is controlled by a computer/ECU/calculating component.  Calculating a speed cannot occur without controlling the resulting mechanical/electric power production/combustion process.  This is an inherent aspect of modern vehicles.    
Simply stated, Bastian inherently discloses that the “direct intervention” to remove the “desired [speed] quantity being exceeded” is based on the inherent mechanical/electric power production/combustion process as “a corresponding actuating command”.   This objective evidence and 
Bastian does not explicitly disclose applying “electric power”.   However, Official Notice is taken in that it was well known to one of ordinary skill in the art that hybrid and electric vehicles use electric power to propel themselves.   It would have been obvious to one of ordinary skill in the art to modify Bastian to include electric vehicle capabilities to propel the vehicle based on the motivation to improve overall efficiency of a vehicle and avoid the use of fossil fuels.
Bastian does not explicitly disclose a power management system.  However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa).   It would have been obvious to one of ordinary skill in the art that the management system of Bastian is equivalent to a power management system as claimed based on the motivation to improve determination of the factors which influence vehicle speed (such as driver command, distance to a forward vehicle, traction of the roadway and speed or the like) and, from these factors, the arrangement determines an individually permissible maximum speed. 
Regarding claim 6, Bastian does not explicitly disclose the claimed limitation.  However, Bastian teaches that the route can be computed prior to using the route or while traversing the route (see col. 6:17-67, see also 4:58 to 5:10).  Given that the context of Bastian implicitly teaching that segments may be computed prior to actually traversing them, and the explicit teaching that the segments are computed during traversing the route, this would read on the limitation of “before the vehicle has reached the first segment”.   The other remaining portions of the claim are obvious in light of the prior art of record as reasoned below.  
While Bastian only explicitly discloses computing a single future segment on the route, computing two future segments is considered obvious to one of ordinary skill in the art due to the 
With regards to claim 7, Bastian further discloses wherein determining information about the external environment of the vehicle further comprises communicating with a remote database (see col. 5:18-26),and wherein the determined information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a current grade of the vehicle route, a predicted grade of an upcoming segment of the vehicle route, traffic information, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a present wind direction, a predicted wind direction for an upcoming segment of the vehicle route, a present wind velocity, a predicted wind velocity for an upcoming segment of the vehicle route, a current temperature, a predicted temperature for an upcoming segment of the vehicle route, a current air pressure, a predicted air pressure for an upcoming segment of the vehicle route, a time of day, a date, a day of a week, and a visibility (see col. 3:52-58).
Claims 3, 4, 9, 11, 13-14, 16-17 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), as applied to claim 1, in view of Tryon (U.S. Patent Publication No. 2005/0228553).
With reference to claim 3, the claimed limitations are not explicitly disclosed by Bastian.   A teaching from Tryon discloses further comprising the power management system determining a future a destination using historical data associated with the one or more users (see para. 0033-0034).  Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill 
Referring to claim 4, Tryon further discloses comprising the power management system determining a future destination using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).
For claim 9, Tryon further teaches wherein the one or more calculated speeds are based at least in part on one or more determined probable optimal speeds using historical route information (see paras. 0033-0034, 0078-0080, “expected speed” equivalent to “probable”, which is based on calculations of previous/historical data of route for maximum/optimal efficiency), and wherein the determined probable optimal speed is configured for optimal energy efficiency, within one or more constraints, of the vehicle on the vehicle route (see paras. 0033-0034, 0078-0080, where the speed is intended for optimizing efficiency and therefore reads on “optimal”).
Claim 11 is rejected based on the reasoning and citations shown above for claim 1.  Additionally, regarding the last limitation, Tryon discloses wherein the one or more calculated speeds are configured to maximize energy efficiency of the vehicle, within one or more constraints, on the vehicle route (see 
With reference to claim 13, Tryon discloses wherein the vehicle route is set based on a future destination determined by the power management system determining based at least in part using historical data associated with the one or more users (see para. 0033-0034).  Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to one of ordinary skill in the art to limit the destinations to only include those that would have the vehicle deactivated and parked based on the motivation to improve destination determination to provide location estimates within +50 feet, so that stops within the roadway of a recognized road 108 can be discriminated from valid destinations 114, for which the vehicle would typically be pulled off the road, e.g. into a driveway or parking lot.  
Referring to claim 14, Tryon further discloses wherein the vehicle route is set based on future destination determined by the power management system at least in part using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).  
Regarding claim 16, Bastian does not explicitly disclose the claimed limitation.  However, Bastian teaches that the route can be computed prior to using the route or while traversing the route (see col. 
Additionally, given that the context of Bastian implicitly teaching that segments are computed prior to actually traversing them, and the explicit teaching that the segments are computed prior to traversing the route, this would read on the limitation of “before the vehicle has reached the first segment”.    The other remaining portions of the claim are obvious in light of the prior art of record.
  With regards to claim 17, Bastian further discloses wherein determining information about the external environment of the vehicle further comprises communicating with a remote database (see col. 5:18-26), and wherein the determined information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a current grade of the vehicle route, a predicted grade of an upcoming segment of the vehicle route, traffic information, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a present wind direction, a predicted wind direction for an upcoming segment of the vehicle route, a present wind velocity, a predicted wind velocity for an upcoming segment of the vehicle route, a current temperature, a predicted temperature for an upcoming segment of the vehicle route, a current air pressure, a predicted air pressure for an upcoming segment of the vehicle route, a time of day, a date, a day of a week, and a visibility (see col. 3:52-58).

With reference to claims 22 and 23, Tryon further teaches wherein the future destination is not explicitly provided by the one or more users (see para. 0034), and wherein the power management system determines the future destination while the vehicle is travelling to the future destination (see para. 0033).  
Referring to claim 24, Bastian does not explicitly address the total number of segments in the route.  However, as Bastian teaches that segment length is variable, one of ordinary skill in the art that would find it obvious that either segment length would be fixed, which lends that the number of the segments would be variable based on the external environment (as not all routes are exactly the same distance) or it would be obvious that if the number of segments are fixed, the length of the segments would need to be variable based on the external environment.  Therefore, as Bastian teaches computing the route/segments prior to the trip, a change in the external environment may prompt that the route distance changes.  These two options are the only possible options when it comes to the options for segments.  Thus, these limited options make the different embodiments obvious to one of ordinary skill in the art based on the motivation to improve the invention for carrying out a method of controlling the speed of a motor vehicle with respect to risk.  
Referring to claim 25, Tryon further discloses wherein the one or more calculated speeds are based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or more users driving the vehicle on the vehicle route (see para. 0034, records previous speeds during previous trips, 0079-0080). 
8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), as applied to claim 1 above, in view of Sato (U.S. Patent No. 7,346,449).  
Referring to claim 8, Bastian discloses wherein the step of determining information about operational status of the vehicle further comprises the step of communicating with a remote database (see col. 4:58 to 5:10).  Bastian does not explicitly disclose the next limitation.  A teaching from Sato discloses wherein the operational status information is selected from the group consisting of: a state of a battery, a voltage of the battery, amp hours of the battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a tire pressure, a drag force due to rolling resistance of the vehicle, one of a default weight and a historic weight of the vehicle, an amount of air going to an engine of the vehicle, an amount of fuel going to the engine, and a weight of at least one of the one or more users (see col. 7:51-59, col. 9:9-26).
It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teachings of Sato based on the motivation to improve a driving evaluation apparatus, a driving evaluation program and a driving evaluation method capable of properly evaluating a driving result while considering situations of various driving roads that cannot be improved by driving skills.
Claims 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), as applied to claim 1, in view of Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225).
Bastian does not explicitly disclose the claimed limitation.  A teaching from Kantarjiev discloses wherein the calculated speed is based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).    It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Kantarjiev based on the motivation to improve the field of time-management for road travelers and vehicles, and more .
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Tryon (U.S. Patent Publication No. 2005/0228553), as applied to claim 11, in view of Sato (U.S. Patent No. 7,346,449). 
Referring to claim 8, Bastian discloses wherein determining information about operational status of the vehicle further comprises communicating with a remote database (see col. 4:58 to 5:10).  Bastian does not explicitly disclose the next limitation.  A teaching from Sato discloses wherein the operational status information is selected from the group consisting of: a state of a battery, a voltage of the battery, amp hours of the battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a tire pressure, a drag force due to rolling resistance of the vehicle, one of a default weight and a historic weight of the vehicle, an amount of air going to an engine of the vehicle, an amount of fuel going to the engine, and a weight of at least one of the one or more users (see col. 7:51-59, col. 9:9-26).
It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teachings of Sato based on the motivation to improve a driving evaluation apparatus, a driving evaluation program and a driving evaluation method capable of properly evaluating a driving result while considering situations of various driving roads that cannot be improved by driving skills.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Tryon (U.S. Patent Publication No. 2005/0228553), as applied to claim 11, in view of Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225).   
Bastian and Tryon do not explicitly disclose the claimed limitation.  A teaching from Kantarjiev discloses wherein the calculated speed is based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).    It would have .

Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM D TISSOT/               Primary Examiner, Art Unit 3663